[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this petition for a writ of habeas corpus, it is claimed that petitioner is being denied credit for time spent in confinement while unable to obtain bail as provided by C.G.S. § 18-98d.
For reasons hereinafter stated, the petition is denied.
In his petition, it is claimed that petitioner has been denied 250 days of pretrial credit for time served while incarcerated awaiting the disposition of his case. In his testimony, petitioner stated that he was confined from January 14, 1999 to September 28, 1999 awaiting trial. He further contends that he received no credit for this confinement. The evidence indicates that petitioner has been confined under twelve separate mittimuses. One such mittimus indicates that on January 5, CT Page 9288 1999, in Docket No. CR98-518208, petitioner was sentenced to 18 months confinement for violation of C.G.S. § 21a-279 (a) and § 14-215. A concurrent sentence of 18 months was imposed on another file at the same time. On September 28, 1999, in two separate files, petitioner received concurrent sentences of 5 years. From this evidence, it must be concluded that during the period when petitioner claims he was denied pretrial credit time, he was actually a sentenced prisoner.
Connecticut General Statutes § 18-98d(a)(2) which covers credit for presentence confinement for offenses committed on or after July 1, 1981, provides that such jail credit shall only be applied to a person for whom an inability to obtain bail or denial of bail is the sole reason for his presentence confinement. This statute applies to the petitioner. Since the petitioner was a sentenced prisoner during the time from January, 1999 to September 28, 1999, the inability to be released on bail was not the sole reason for his confinement and he is, therefore, not entitled to credit for this period of time.
Accordingly, judgment is entered in favor of the respondent denying the petition for a writ of habeas corpus.
Joseph J. Purtill, Judge Trial Referee